UNITED STATES SECURITIES and EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 001-33013 (Commission File Number) Full title of the plan and the address of the plan, if different from that of the issuer named below: FLUSHING BANK 401(k) SAVINGS PLAN Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Flushing Financial Corporation laza Uniondale, New York 11556 FLUSHING BANK 401(k) SAVINGS PLAN Index Page(s) Reports of Independent Registered Public Accounting Firms 2 Financial Statements: Statements of net assets available for benefits as of December 31, 2014 and 2013 4 Statement of changes in net assets available for benefits for the year ended December 31, 2014 5 Notes to financial statements 6 – 15 Supplemental Schedule*: Schedule H, line 4i - Schedule of Assets (Held at End of Year) 17 Signatures 18 Index to Exhibits 19 * Other schedules required by 29 CFR 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 (“ERISA”) have been omitted as they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Plan Administrator Flushing Bank 401(k) Savings Plan Uniondale, New York We have audited the accompanying statements of net assets available for benefits of Flushing Bank 401(k) Savings Plan (the “Plan”) as of December 31, 2014, and the related statement of changes in net assets available for benefits for the year then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2014, and the changes in net assets available for benefits for the year ended December 31, 2014 in conformity with accounting principles generally accepted in the United States of America. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2014 has been subjected to audit procedures performed in conjunction with the audit of the Plan’s financial statements. The supplemental schedule is the responsibility of the Plan’s management. Our audit procedures included determining whether the supplemental schedule reconciles to the financial statements or the underlying accounting and other records, as applicable and performing procedures to test the completeness and accuracy of the information presented in the supplemental schedule. In forming our opinion on the supplemental schedule, we evaluated whether the supplemental schedule, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental schedule is fairly stated, in all material respects, in relation to the financial statements as a whole. /s/ BDO USA, LLP New York, New York June 26, 2015 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Plan Administrator and Participants Flushing Bank 401(k) Savings Plan We have audited the accompanying statement of net assets available for plan benefits of Flushing Bank 401(k) Savings Plan (the “Plan”) as of December 31, 2013. This financial statement is the responsibility of the Plan’s management. Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statement is free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statement referred to above presents fairly, in all material respects, the net assets available for plan benefits of Flushing Bank 401(k) Savings Plan as of December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. /s/ GRANT THORNTON LLP New York, New York June 27, 2014 3 FLUSHING BANK 401(k) SAVINGS PLAN Statements of Net Assets Available for Benefits At December 31, Assets: Investments, at fair value $ $ Receivables: Employer contributions receivable Notes receivable from participants Total receivables Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 4 FLUSHING BANK 401(k) SAVINGS PLAN Statement of Changes in Net Assets Available for Benefits For the year ended December 31, 2014 Additions: Investment income: Net appreciation in fair value of investments $ Dividends and interest Total investment income Interest income on notes receivable from participants Contributions: Employer cash contributions Employer non cash contributions (FFIC common stock) Participant contributions Participant rollovers Total contributions Total additions Deductions: Administrative expenses Benefits paid to participants Total deductions Net increase Net assets available for benefits – December 31, 2013 Net assets available for benefits – December 31, 2014 $ The accompanying notes are an integral part of this financial statement. 5 FLUSHING BANK 401(k) SAVINGS PLAN Notes to Financial Statements 1. Description of the Plan: The following description of the Flushing Bank 401(k) Savings Plan (the “Plan”) provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. Flushing Bank (the “Bank”) is a wholly-owned subsidiary of Flushing Financial Corporation (the "Company"), a publicly-held corporation whose stock trades on the Nasdaq under the symbol FFIC. a. General: The Plan is a tax-deferred savings plan which began on September 1, 1987, and covers all salaried employees age 21 and older of the Bank and participating affiliates.However, participants are not eligible to receive Bank contributions until they have completed one year of service.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”).The Plan Trustee is Prudential Bank & Trust, FSB.The Plan is comprised of the following three components: participant deferrals (including Bank matching contributions), Profit Sharing (“PS”) contributions and Defined Contribution Retirement Program (“DCRP”) contributions.All three components of the Plan as well as all earnings and losses thereon are segregated by component. b. Contributions: Participant contributions can be no less than 1% nor greater than 25% of the participant’s base compensation for each plan year.Participant contributions could not exceed $17,500 annually for the plan year ended December 31, 2014, adjusted as prescribed under the Internal Revenue Code. Participants who have reached the age of 50 before the end of the Plan year are eligible to make catch-up contributions.The Bank will match 50% of each participant’s base contributions up to a maximum of 3% of the participant’s base compensation. Of the 50% match, one half of the match will be made in Company common stock, which the participant has the ability to immediately re-allocate. The remaining half of the match will be invested into corresponding participant directed investment accounts. Currently, contributions to the Plan are not subject to Federal, State, or Local income taxes until withdrawn from the Plan.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. Under the DCRP, eligible employees who have met the Plan's age and service eligibility requirements will annually have a contribution made to their individual accounts equal to 4% of their base compensation.PS contributions will be made annually at the Bank’s discretion.Any such contribution shall be allocated among eligible employees in proportion to each such employee’s eligible compensation for the entire year in which the effective date occurs.PS and DCRP contributions will be initially made in the form of Company common stock, which the participant has the ability to immediately re-allocate.Employer non cash contributions reported on the Statement of Changes in Net Assets Available for Plan Benefits for the year ended December 31, 2014, include $2,527,150 in contributions receivable. This receivable represents $1,613,438 contribution to the PS and $913,712 contribution to the DCRP for the year ended December 31, 2014, which were made in February 2015. 6 FLUSHING BANK 401(k) SAVINGS PLAN Notes to Financial Statements c. Participant accounts: Each participant’s account is credited with the participant’s contributions, the Bank’s matching contributions, PS contributions and DCRP contributions, and related net earnings and losses thereon and charged for withdrawals and certain administrative expenses. The Plan assets were segregated into fourteen (14) investment accounts at December 31, 2014 and were segregated into fifteen (15) investment accounts at December 31, 2013.All Plan assets are held by Prudential Bank and Trust, FSB. d. Vesting: Participants are immediately 100 percent vested in their salary deferral contributions plus earnings and losses thereon. Vesting of employer contributions plus earnings and losses thereon is based on continuous years of service. A participant vests 20 percent per year of credited service and is 100 percent vested after five years of credited service.In addition, a participant also becomes 100 percent vested when they reach their normal retirement date, early retirement date, the occurrence of a change of control, upon the participant’s death, or the date the participant becomes disabled. e. Forfeitures: Under the Plan if a Participant who is not fully vested in the net value of his/her account terminates employment, the non-vested portion of the account shall constitute a forfeiture upon the earlier of when the participant takes a lump sum distribution of the vested portion of the account or the participant has been terminated from the Plan for five years. PS forfeitures shall be allocated among all participants who were eligible employees during the year in proportion to their compensation for the portion of the plan year during which they were eligible employees. Such allocation shall be made after allocation of any employer contributions for the plan year. In the event any such allocation causes the allocations to a participant’s account for a plan year to exceed the limits of the Internal Revenue Service, such excess amount shall be allocated among all remaining participants in repeated applications of this paragraph. All other forfeitures, when available, arising from DCRP contributions or matching contributions to the Plan will be used to pay certain administrative expenses of the Plan. In 2014, $17,076 in forfeitures was used to pay certain Plan administrative expenses.At December 31, 2014 forfeited non-vested accounts totaled $298,086 of which $184,734 were PS forfeitures. At December 31, 2013 forfeited non-vested accounts totaled $272,308 of which $191,478 were PS forfeitures. 7 f. Investment options: Upon enrollment in the Plan, a participant may direct employee contributions in one percent increments into the fourteen (14) offered investment accounts. Thereafter, a participant may direct investment changes in their accounts daily. g. Payment of benefits: Upon termination of service, a participant is entitled to receive a lump sum equal to the value of his or her account to the extent such funds are vested.If a participant's employment with the Bank is terminated for any other reason than death, disability or retirement and the account balance does not exceed $1,000, the Plan will automatically distribute a lump-sum payment to the participant. h. Voting rights: With respect to the Company’s common stock, each participant is entitled to exercise voting rights attributable to the shares allocated to his or her account, and is notified by the Trustee prior to the time that such rights are to be exercised. With respect to shares of stock credited to participant accounts as to which the Trustee did not receive timely voting instructions and shares of stock not credited to participant’s account, the Trustee shall vote all such shares of stock in the same proportion as were voted shares as to which participants provided timely instructions. For the mutual funds, the shares are voted at the discretion of the Plan Administrator. i. Notes receivable from participants: Loans are made available to all participants. All loans must be collateralized by a security interest in the participant’s vested interest under the Plan equal to the amount of the loan.Loans are limited by the Internal Revenue Code Section 72(p) and may not exceed the lesser of: (i) 50% of the net value of a participant’s vested account balance (excluding PS and DCRP contributions and any earnings or losses thereon) or (ii) $50,000 reduced by the largest outstanding loan balance in the Plan during the preceding 12 months. The term of a loan to a participant shall be no greater than five years, except to acquire a principal residence in which case the term shall be no greater than 10 years. Loans bear a rate of interest (currently prime plus one percent rounded to the nearest one quarter of one percent).At December 31, 2014 and 2013, all outstanding loans bore an interest rate of 4.25%. 8 FLUSHING BANK 401(k) SAVINGS PLAN Notes to Financial Statements 2. Summary of Significant Accounting Policies: a. Basis of presentation: The accompanying financial statements have been prepared using the accrual method of accounting as required by accounting principles generally accepted in the United States of America (“U.S. GAAP”).Investment contracts held by a defined-contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of the plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan.At December 31, 2014 and 2013, the Plan invested in one fund that was considered a fully benefit-responsive investment, the Prudential Guaranteed Income Fund. b. Use of estimates: The preparation of the Plan’s financial statements in conformity with U.S. GAAP requires the Plan Administrator to make estimates and assumptions that affect the reported amounts of net assets available for plan benefits at the date of the financial statements, the changes in net assets available for plan benefits during the period, and the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. c. Investment valuation and income recognition: The Plan presents interest and dividend income and net appreciation (depreciation) in the fair value of its investments in the statement of changes in net assets available for plan benefits. Net appreciation (depreciation) in the fair value of its funds and common stock consists of the realized gains or losses and the unrealized appreciation (depreciation) on those investments. Interest and dividends consist of interest payments received or accrued on interest bearing securities such as money market securities and dividend payments received or accrued on the ex-dividend date from individual securities such as common and preferred stock.Dividend and interest income on investments held by the funds are reinvested by each fund.Purchases and sales of securities are recorded on a trade date basis.The contract value of the Prudential Guaranteed Income Fund represents deposits made to the contract, plus earnings at guaranteed crediting rates, less withdrawals and fees.The fair value of traditional guaranteed investment contracts (“GIC”) are based on the present value of future cash flows using the current discount rate.However, the Prudential Guaranteed Income Fund is not considered a traditional GIC and therefore there are not any known cash flows that could be discounted.As a result, the fair value is equal to the contract value. Interest is credited on contract balances using a single “portfolio rate” approach. Under this methodology, a single interest crediting rate is applied to all contributions made regardless of the timing of those contributions.Interest crediting rates are reviewed on a semi-annual basis.Certain factors, including current economic and market conditions, the general interest rate environment and both the expected and actual experience of a reference portfolio within the issuer’s general account are used to establish interest crediting rates.These rates are established without the use of a specific formula.The minimum crediting rate under the contract is 1.50%. The Prudential Guaranteed Income Fund’s average yield earned and credited to participants was 1.70% and 1.85% for 2014 and 2013, respectively. 9 FLUSHING BANK 401(k) SAVINGS PLAN Notes to Financial Statements Certain events limit the ability of the Plan to transact at contract value with the issuer. Such events include the following: (1) amendments to the Plan documents (including complete or partial Plan termination or merger with another plan), (2) changes to the Plan’s prohibition on competing investment options or deletion of equity wash provisions, (3) bankruptcy of the Plan Sponsor or other Plan Sponsor events (for example, divestitures or spin-offs of a subsidiary) that causes a significant withdrawal from the Plan, or (4) the failure of the Trust to qualify for exemption from federal income taxes or any required prohibited transaction exemption under ERISA. The Plan Administrator does not believe that any events which would limit the Plan’s ability to transact at contract value with participants are probable of occurring. d. Notes receivable from participants: Notes receivable from participants are measured at their unpaid principal balance. Interest income is recorded on the accrual basis. Related fees are recorded as administrative expenses and are expensed when they are incurred. No allowance for credit losses has been recorded as of December 31, 2014 or 2013. If a participant ceases to make loan repayments and the plan administrator deems the participant loan to be in default, the participant loan balance is reduced to zero and a benefit payment is recorded. e. Expenses: The ordinary administrative expenses of the Plan, including compensation of the Trustee and other administrative expenses of the Trustee are paid from the Plan unless paid by the Bank at its discretion.Certain expenses of maintaining the Plan are paid directly by the Bank and are excluded from these financial statements. f. Payment of benefits: Benefit payments to participants are recorded upon distribution. 3. Fair Value Measurements: Financial assets and financial liabilities reported at fair value are required to be measured based on either: (1) quoted prices in active markets for identical financial instruments (Level 1), (2) significant other observable inputs (Level 2), or (3) significant unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: Level 1 – where quoted market prices are available in an active market. 10 FLUSHING BANK 401(k) SAVINGS PLAN Notes to Financial Statements Level 2 – when quoted market prices are not available, fair value is estimated using quoted market prices for similar financial instruments and adjusted for differences between the quoted instrument and the instrument being valued.Fair value can also be estimated by using pricing models, or discounted cash flows.Pricing models primarily use market-based or independently sourced market parameters as inputs, including, but not limited to, yield curves, interest rates, equity or debt prices, and credit spreads.In addition to observable market information, models also incorporate maturity and cash flow assumptions. Level 3 – when there is limited activity or less transparency around inputs to the valuation. The fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes the valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth the Plan’s assets that are carried at fair value on a recurring basis, and the method that was used to determine their fair value, at December 31, 2014 and 2013. At December 31, 2014 (Level 1) (Level 2) (Level 3) Total Assets at fair value: Mutual funds $ $
